UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 333-149166 NEWCARDIO, INC. (Exact name of registrant as specified in its charter) Delaware 20-1826789 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 2350 Mission College Blvd., Suite 1175, Santa Clara CA 95054 (Address of principal executive offices) Registrant’s telephone number, including area code: (408) 516-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days.
